FORMIGLI INC. Table of Contents Page Report of Independent Registered Public Accounting Firm F-2 Balance Sheets as of June 30, 2014 F-3 Statements of Operations for the period ended June 30, 2014 F-4 Statements of Changes in Stockholders’ Equity (Deficit) for the period ended June 30, 2014 F-5 Statements of Cash Flows for the period ended June 30, 2014 F-6 Notes to Financial Statements F-7 to F-10 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Formigli, Inc.: We have audited the accompanying balance sheet of Formigli, Inc. (“the Company”) as of June 30, 2014 and the related statement of operations, stockholders’ equity (deficit) and cash flows for the period May 25, 2014 (inception) through June 30, 2014. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statement referred to above present fairly, in all material respects, the financial position of Formigli, Inc., as of June 30, 2014, and the results of its operations and its cash flows for the period May 25, 2014 (inception) through June 30, 2014, in conformity with generally accepted accounting principles in the United States of America. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the Company's internal control over financial reporting. Accordingly, we express no such opinion. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note2 to the financial statements, the Company’s significant operating losses raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ B F Borgers CPA PC B F Borgers CPA PC Denver, CO October 6, 2014 F-2 FORMIGLI INC. BALANCE SHEETS June 30, ASSETS Current assets Cash and cash equivalents $ Deferred offering costs Other receivable Total current assets TOTAL ASSETS $ LIABILITIES & STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accounts payable $ Accounts payable – related party Customer deposits Total current liabilities Total liabilities Stockholders’ equity (deficit) Common stock, no par value: shares authorized 100,000,000; 10,000,000 shares issued and outstanding - Additional Paid-in Capital Accumulated deficit ) Total stockholder’s equity (deficit) ) TOTAL LIABILITIES & EQUITY (DEFICIT) $ The accompanying notes are an integral part of these Financial Statements. F-3 FORMIGLI INC. STATEMENTS OF OPERATIONS Inception Date (May 25, 2014) Through June 30,2014 Net sales $ - Cost of goods sold - Gross profit - Selling, general and administrative expenses ) Income (loss) from operations ) Net (loss) ) Net (loss) per common shares (basic and diluted) $ ) Weighted average shares outstanding Basic and diluted The accompanying notes are an integral part of these Financial Statements. F-4 FORMIGLI INC. STATEMENTS OF CHANGES IN STOCKHOLDERS’ DEFICIT Common Shares Common Stock Additional Paid-in Capital Accumulated Deficit Total Equity (Deficit) Balance, May 25, 2014 - $
